DETAILED ACTION
Summary
Claims 1-9 are pending in the application. Claims 1-9 are rejected under 35 USC 112(b). Claims 1-9 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1 and 8 objected to because of the following informalities:
Claim 1 recites “the gravitational vector” in line 14. It should say “the gravity vector”.
Claim 1 recites “the orientation of the observation plane” in line 15. It should say “an orientation of the observation plane”.
Claim 8 recites “An electrical impedance tomography (EIT) imaging method for measuring and adjusting a measured impedance distribution” in lines 1-2. It should recite “An electrical impedance tomography (EIT) imaging method for measuring and adjusting an impedance distribution”.
Claim 8 recites “gra/vity” in line 8. It should recites “gravity”.
Claim 8 recites “the orientation of the observation plane” in line 16. It should say “an orientation of the observation plane”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “a user”.
Claim 1 recites the limitation "the measured impedance data" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is referring to the impedance distribution, or the data that makes up the impedance distribution. Clarification is required. For the purposes of examination, the latter definition will be used. The Examiner notes this limitation is also recited in dependent claim 7.
Claim 2 recites the limitation "the at least one sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “the first sensor”.
Claim 8 recites the limitation "the measured impedance data" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is referring to the impedance distribution, or the data that makes up the impedance distribution. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 9 recites “an observation area” in line 5. It is not clear if this is referring to the observation plane as set forth in claim 8, or if this is setting forth a new observation area. Clarification is required. For the purposes of examination, the latter definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohm et al. (U.S Patent 7,122,010 B2) in view of Hatlestad et al. (U.S PGPub 2004/0073128 A1) and Hahn et al. (Hahn, G., et al. "Local mechanics of the lung tissue determined by functional EIT." Physiological measurement 17.4A (1996): A159.).
Regarding Claim 1, Bohm teaches an electrical impedance tomography (EIT) imaging instrument, comprising: 
an electrode array having a plurality of electrodes (Fig. 11, 1-16) (Col 10, lines 48-60) for measuring an impedance distribution (Col 11, lines 14-22) for investigating lung ventilation and perfusion (Col 2, lines 38-48), the plurality of electrodes of the electrode array being arranged in or on a belt structure defining an observation plane (Col 10, lines 48-60) (one of ordinary skill would recognize that the area between the electrodes of the belt defines an observation plane)
a computing device (Col 4, lines 14-23) for transforming the measured impedance distribution into an EIT image (Col 11, lines 3-22).
While Bohm teaches dividing the lungs into separate zones based on the gravity vector (Col 4, lines 12-25), which suggests the gravity vector is determined in some way, Bohm is silent regarding a first sensor mechanically coupled to the electrode array for measuring spatial data representative of a spatial orientation of the observation plane with respect to a gravity vector simultaneously with the measurement of the impedance distribution. 
Hatlestad teaches a wearable position sensor that determines the direction of gravity relative a patient in order to better determine respiratory distress (Abstract). This system uses an accelerometer in a belt like structure to determine the direction of gravity relative to a patient [0023].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Bohm to further include a first sensor for measuring spatial orientation of the observation plane relative to the gravity vector, as taught by Hatlestad, because this provides an alternative method of determining respiratory distress, thereby increasing the quality of patient care. Furthermore, it would have been obvious to one of ordinary skill that the spatial orientation relative the gravity vector, as taught by Hatlestad, is obtained simultaneously with the measurement of the impedance distribution, as taught by Bohm, as Bohm teaches that the impedance measurements are directly connected to the gravity vector (i.e. the lung zones) (Col 3, lines 35-54). Therefore, it is obvious to modify the system of Bohm so the gravity vector, as taught by Hatlestad, is obtained substantially simultaneously with the impedance distribution as this allows for the divisions of the lung based on gravity to be more accurate, thereby allowing the comparison between the for the impedance values of the different zones to be more accurate. 
The combination fails to explicitly teach the image is generated for providing a temporal correlation of the spatial data and the measured impedance data and for creating an enhanced image by at least one of plotting the gravity vector directly on said EIT image, or automatically rotating the EIT image with respect to the gravitational vector, thereby providing information relating to the orientation of the observation plane to the user.
Hahn teaches a system for investigating the effects of gravity on EIT images (Abstract). This system generates enhanced images with the gravity vector plotted on the EIT image (Fig. 6). The EIT image with the gravity vector plotted on it necessarily provides information relating to the orientation of the observation plane to the user.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of references so the gravity vector is plotted on the corresponding EIT image as this allows the system to better track the local dynamics in lung pressure, as recognized by Hahn (Pg. A159, Introduction). One of ordinary skill would recognize that the gravity vector displayed on the EIT image would be temporally correlated with the image, otherwise the gravity vector would be unrelated information and confuse the analysis of the image.
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Bohm further teaches wherein the computing device is additionally configured for adjusting the impedance data based on at least one of dilation data (Col 5, lines 22-32) (Col 12, lines 45-52).
Regarding Claim 8, Bohm teaches an electrical impedance tomography (EIT) imaging method for measuring and adjusting a measured impedance distribution, comprising the steps of: 
measuring an impedance distribution (Col 11, lines 14-22)  for investigating lung ventilation and perfusion (Col 2, lines 38-48), with an electrode array comprising a plurality of electrodes (Fig. 11, 1-16) (Col 10, lines 48-60), the plurality of electrodes of the electrode array being arranged in or on a belt structure defining an observation plane (Col 10, lines 48-60) (one of ordinary skill would recognize that the area between the electrodes of the belt defines an observation plane); 
creating an EIT image (Col 11, lines 3-22).
While Bohm teaches dividing the lungs into separate zones based on the gravity vector (Col 4, lines 12-25), which suggests the gravity vector is determined in some way, Bohm is silent regarding measuring spatial data describing a spatial orientation of the observation plane with respect to a gravity vector simultaneously with the measuring of the impedance distribution by a first sensor coupled to the electrode array. 
Hatlestad teaches a wearable position sensor that determines the direction of gravity relative a patient in order to better determine respiratory distress (Abstract). This system uses an accelerometer in a belt like structure to determine the direction of gravity relative to a patient [0023].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Bohm to further include a first sensor for measuring spatial orientation of the observation plane relative to the gravity vector, as taught by Hatlestad, because this provides an alternative method of determining respiratory distress, thereby increasing the quality of patient care. Furthermore, it would have been obvious to one of ordinary skill that the spatial orientation relative the gravity vector, as taught by Hatlestad, is obtained simultaneously with the measurement of the impedance distribution, as taught by Bohm, as Bohm teaches that the impedance measurements are directly connected to the gravity vector (i.e. the lung zones) (Col 3, lines 35-54). Therefore, it is obvious to modify the system of Bohm so the gravity vector, as taught by Hatlestad, is obtained substantially simultaneously with the impedance distribution as this allows for the divisions of the lung based on gravity to be more accurate, thereby allowing the comparison between the for the impedance values of the different zones to be more accurate. 
The combination fails to explicitly teach providing a temporal correlation of the spatial data and the measured impedance data; and creating an enhanced image by at least one of plotting the gravity vector directly on said EIT image, or automatically rotating the EIT image with respect to the gravitational vector, thereby providing information relating to the orientation of the observation plane to the user.
Hahn teaches a system for investigating the effects of gravity on EIT images (Abstract). This system generates enhanced images with the gravity vector plotted on the EIT image (Fig. 6). The EIT image with the gravity vector plotted on it necessarily provides information relating to the orientation of the observation plane to the user.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of references so the gravity vector is plotted on the corresponding EIT image as this allows the system to better track the local dynamics in lung pressure, as recognized by Hahn (Pg. A159, Introduction). One of ordinary skill would recognize that the gravity vector displayed on the EIT image would be temporally correlated with the image, otherwise the gravity vector would completely unrelated information and confuse the analysis of the image.
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Bohm further teaches adjusting the measured impedance distribution according to at least one of dilation of an observation area (Col 5, lines 22-32) (Col 12, lines 45-52).

Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohm in view of Hatlestad and Hahn as applied to claim 1 above, and further in view of Donnelly et al. (U.S PGPub 2010/0298899 A1).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. While Hatlestad teaches that the accelerometer can be a multi-axis accelerometer, the combination fails to explicitly teach wherein the at least one sensor for determining the spatial orientation comprises a three-dimensional acceleration sensor.
Donnelly teaches a wearable medical system. This system can use a three dimensional accelerometer to determine body position [0035]-[0036].
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the multi-axis accelerometer of the combination with a three dimensional accelerometer, as taught by Donnelly, as the substitution for one known accelerometer for determining body position with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a 3D accelerometer are reasonably predictable.

Claims 3, 5, and 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohm in view of Hatlestad and Hahn as applied to claim 1 above, and further in view of Gavish (U.S PGPub 2004/0116784 A1).
Regarding Claims 3 and 6, Bohm further teaches a second sensor to determine dilation (Col 5, lines 22-32). The combination fails to explicitly teach at least one second sensor is coupled to the electrode array or wherein the at least one second sensor comprises a strain gauge.
Gavish teaches a system for monitoring body activity (Abstract). This system contains a strain gauge in a wearable belt in order to track breathing [0161].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of references to have a strain gauge coupled to the electrode array, as taught by Gavish, as the substitution for one known sensor for tracking breathing with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a strain gauge to track breathing are reasonably predictable. One of ordinary skill would recognize that, as the electrodes of the combination are in a wearable belt, the combination would also have the strain gauge in the wearable belt. 
Regarding Claims 3 and 5, the combination of references teaches the invention substantially as claimed. Bohm further teaches a second sensor to determine breathing (Col 5, lines 22-32).
The combination fails to teaches he combination fails to explicitly teach at least one second sensor is coupled to the electrode array to obtain acoustic activity, or wherein the at least one second sensor comprises a microphone or a phonocardiography sensor.
Gavish teaches a system for monitoring body activity. This system contains a microphone (Fig 1, 32) coupled to the wearable belt in order to track respiratory activity [0206].
It would have been obvious to one of ordinary skill to substitute the sensor for tracking breathing of Bohm with a microphone, as taught by Gavish, as the substitution for one known sensor for tracking breathing with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a microphone to track breathing are reasonably predictable. One of ordinary skill would recognize that, as the electrodes of the combination are in a wearable belt, the combination would also have the microphone in the wearable belt.

Claims 3-4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohm in view of Hatlestad and Hahn as applied to claim 1 above, and further in view of Arad (Abbound) (U.S PGPub 2005/0107719 A1) (hereinafter Arad).
Regarding Claims 3-4, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach at least one second sensor is coupled to the electrode array to obtain electrical activity, or wherein the at least one second sensor comprises an electrocardiography sensor.
Arad teaches a combined ECG and EIT system (Abstract). This system has electrodes for EIT, and for determining an ECG, integrated in a wearable belt [0170]-[0171].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of references to include an ECG sensor coupled to the electrode array, as taught by Arad, because this allows for the system to correct for breathing on resulting impedance images, thereby increasing the accuracy of the images, as recognized by Arad [0009].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, of U.S. Patent No. 10,548,484. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims in the Patent.
Regarding Claim 1, claim 1 of the Patent teaches:
An electrical impedance tomography (EIT) imaging instrument, comprising (Claim 1, lines 1-2): 
an electrode array having a plurality of electrodes for measuring an impedance distribution for investigating lung ventilation and perfusion, the plurality of electrodes of the electrode array being arranged in or on a belt structure defining an observation plane (Claim 1, lines 2-6); 
a first sensor mechanically coupled to the electrode array for measuring spatial data representative of a spatial orientation of the observation plane with respect to a gravity vector simultaneously with the measurement of the impedance distribution; and (Claim 1, lines 7-13)
a computing device for transforming the measured impedance distribution into an EIT image (Claim 1, lines 14-16), for providing a temporal correlation of the spatial data and the measured impedance data and for creating an enhanced image by at least one of plotting the gravity vector directly on said EIT image (Claim 1, lines 17-25), or automatically rotating the EIT image with respect to the gravitational vector (Claim 4), thereby providing information relating to the orientation of the observation plane to the user (Claim 1, lines 23-27).
Regarding Claim 2, the Patent teaches wherein the at least one sensor for determining the spatial orientation comprises a three-dimensional acceleration sensor (Claim 5).
Regarding Claim 3, the Patent teaches wherein at least one second sensor is coupled to the electrode array for gathering information on at least one of electrical activity, acoustic activity or dilation (Claim 3).
Regarding Claim 4, the Patent teaches, wherein the at least one second sensor comprises an electrocardiography sensor (Claim 7).
Regarding Claim 5, the Patent teaches wherein the at least one second sensor comprises a microphone or a phonocardiography sensor (Claim 9).
Regarding Claim 6, the Patent teaches wherein the at least one second sensor comprises a strain gauge (Claim 11).
Regarding Claim 7, the Patent teaches wherein the computing device is additionally configured for adjusting the impedance data based on at least one of dilation data, acoustic activity data or electrical activity data (Claim 2).
Regarding Claim 8, the Patent teaches an electrical impedance tomography (EIT) imaging method for measuring and adjusting a measured impedance distribution, comprising the steps of (Claim 1, lines 1-2): 
measuring an impedance distribution for investigating lung ventilation and perfusion, with an electrode array comprising a plurality of electrodes, the plurality of electrodes of the electrode array being arranged in or on a belt structure defining an observation plane; (Claim 1, lines 2-6) 
measuring spatial data describing a spatial orientation of the observation plane with respect to a gravity vector simultaneously with the measuring of the impedance distribution by a first sensor coupled to the electrode array (Claim 1, lines 7-13); 
creating an EIT image (Claim 1, lines 14-16); 
providing a temporal correlation of the spatial data and the measured impedance data (Claim 1, lines 17-25); and 
creating an enhanced image by at least one of plotting the gravity vector directly on said EIT image (Claim 1, lines 17-25), or automatically rotating the EIT image with respect to the gravitational vector (Claim 4), thereby providing information relating to the orientation of the observation plane to the user (Claim 1, lines 23-27). The Examiner notes that while claim 1 of the Patent is a system claim, the system will necessarily perform the same method. Therefore, in view of Claim 12, the claim is obvious over the Patent.
Regarding Claim 9, the Patent teaches further comprising adjusting the measured impedance distribution according to at least one of: electrical activity; acoustic activity; and dilation of an observation area (Claim 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leonhardt et al. (U.S PGPub 2004/0260167 A1), which teaches an electrode belt for EIT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793